Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				5.
					My dearest Louisa.
					Washington 18. July 1822
				
				On the back of my last Letter, I acknowledged the receipt of yours of the 14th. and yesterday came your delightful Journal of the next day—I am charmed to find that you meet with so many friends and acquaintance at Philadelphia; and much more so that Dr Physick, has satisfied himself that there is no dropsy in your case.Commodore Rodgers called on me this Morning to say he was going for Boston to–morrow—He promised to call on you in his passage through Philadelphia. The weather continues distressingly warm; and my work still warmer—I have no secrets of Correspondence at Philadelphia for you—Tell Mr Walsh if you see him again, that I always mean what I say, and that in expressing my wish that he would continue to maintain his neutrality, as an Editor, between brother Jonathan and me, I meant nothing more—Jonathan is one of the easiest men to handle controversially that I ever had to deal with—He casts himself à corpes perdu, at the feet of his antagonist—I begin to be tired of the trouble of exposing him—Yours ever affectionately—
				
					J. Q. A.
				
				
			